Glauber, Inc.-, is reviewing a determination made by the State Tax Commission which disallowed ninety per cent of the interest paid to stockholders upon indebtedness owing to them. This is the statute which we have dealt with frequently, section 208 of the Tax Law. It was amended in 1937  so that ninety per cent of the interest was deducted rather than the entire amount. So far as may be seen, it is the identical question which we determined in People ex rel. Retsof Mining Co. v. Craves (255 App. Div. 921) in which leave to appeal to the Court of Appeals was denied (280 N. Y. 853), and concerning which the brief of the State says that an appeal to the Supreme Court of the United States 'was dismissed on October 9, 1939. (See 308 U. S. -.) Determination of the State Tax Commission confirmed, with fifty dollars costs and disbursements. Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ., concur. I